Citation Nr: 0832200	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-36 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to payment or reimbursement for private medical 
services the veteran received at Christus St. Michael Health 
System (St. Michael Family Clinic) on February 25, 2005.  


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to December 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veteran's Affairs Medical Center (VAMC) in Shreveport, 
Louisiana, which denied the benefit sought on appeal.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking payment or reimbursement for private 
medical services he received at Christus St. Michael Health 
System (St. Michael Family Clinic) on February 25, 2005.  

The VAMC indicated, in its September 2006 Statement of the 
Case that service connection is not in effect for any 
disability.  To be eligible for reimbursement under the 
Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. 
§ 1725 (West 2002 & Supp. 2007); 38 C.F.R. §§ 17.1000-17.1008 
(2007), the following conditions must be met:  

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2007).

In November 2005, the VAMC informed the veteran to submit the 
medical records associated with the treatment in question so 
that his claim could be reviewed under the Veterans 
Millennium Health Care and Benefits Act.  The VAMC also 
instructed the veteran to sign and return an enclosed 
statement.  That statement reads, "I hereby certify that 
this claim meets all of the conditions for payment by VA for 
emergency medical services under 38 C.F.R. § 17.10025 and 
17.1003.   I am aware that 38 U.S.C. § 6102(b) provides that 
one who obtains payment without being entitled to it and with 
intent to defraud the United States shall be fined in 
accordance with Title 18, United States Code, or imprisoned 
not more than one year, or both."  That statement was not 
signed by the veteran; instead, it was signed by "Dewitt 
Fortenberry, MD" on December 2, 2005.  The veteran also 
submitted a VA Form 10-583, "Claim for Payment or Cost of 
Unauthorized Medical Services," which was also signed by 
"Dewitt Fortenberry, MD" on December 2, 2005.  The 
veteran's Health Insurance Claim Form suggests that Dr. 
Fortenberry is the physician who treated the veteran on 
February 25, 2005.  

The Shreveport VAMC ultimately denied the veteran's claim on 
the basis that his medical condition when he presented to the 
private medical facility on February 25, 2005 was non-
emergent (see December 2006 denial letter).  

Significantly, the record does not contain an opinion by a VA 
physician with regard to whether the veteran's medical 
condition on February 25, 2005 required emergent care.  As 
noted, Dr. Fortenberry signed a statement certifying that the 
veteran's claim meets all of the conditions for payment by VA 
for emergency medical services under 38 C.F.R. §§ 17.10025 
and 17.1003.  Given the circumstances of this case, the Board 
finds that a VA medical opinion is necessary.  


	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should ensure that the 
original denial letter is associated with 
the duplicate Consolidated Health Record 
(CHR) folder.   

2.  The VAMC, in cooperation with the VA 
Regional Office, should determine whether 
this veteran was enrolled in the VA 
healthcare system and had received VA 
medical treatment within the 24 month 
period preceding the claimed treatment in 
February 2005.  The answers to these 
questions should be incorporated into the 
record.

3.  The veteran's duplicate CHR folder 
should be reviewed by an appropriate VA 
physician.  The physician should answer 
the following question:

Did the veteran's medical condition when 
he presented to Christus St. Michael 
Health System on February 25, 2005 
require urgent or emergency care?  In 
other words, would a prudent layperson 
have reasonably viewed the visit as an 
emergency or thought that a delay in 
seeking immediate attention would have 
been hazardous to life or health?  The 
physician should reconcile any opinion 
with Dr. Fortenberry's certification to 
the effect that the veteran's claim meets 
all of the conditions for payment by VA 
for emergency medical services under 
38 C.F.R. §§ 17.10025 and 17.1003.  A 
complete rationale should be provided.

4.  Thereafter, the VAMC should 
readjudicate the issue of entitlement to 
payment or reimbursement of unauthorized 
medical expenses associated with private 
hospital treatment provided on February 
25, 2005.  If the decision remains 
adverse to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




